Citation Nr: 1648284	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  09-46 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1971 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

This case was last before the Board in January 2014, when the above noted issue was remanded for additional development and clarification.  This case has been returned to the Board for further appellate review at this time.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the January 2014 remand, the Board requested a VA examination to assess the Veteran's employability and to obtain a medical opinion regarding the combined effects of all the Veteran's service-connected disabilities on his ability to work.  However, the RO never scheduled the Veteran for this VA examination, and a medical opinion was not obtained.  The RO apparently did not schedule the examination because the Veteran did not return VA Form 21-8940; however, the previous remand instructions did not indicate that an examination only had to be scheduled if the Veteran completed the form first.  The Board therefore remands this issue for a VA examination and opinion in order to ensure compliance with its previous remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).  

On remand, any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete an Application for TDIU, VA Form 21-8940, and to submit that claim; the Veteran should additionally be asked to provide a full employment and educational history.  The Veteran is reminded that a failure to provide this evidence may result in the denial of his claim.

2.  Obtain any and all VA treatment records from the Staten Island VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

3.  Ask the Veteran to identify any private treatment that he may have had for his service-connected disabilities, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

4.  Following the above requested development, request that a Veteran's Health Administration (VHA) Vocational Rehabilitation Specialist conduct a vocational assessment to evaluate the impact of the Veteran's service-connected disabilities on his ability to function in an occupational setting.  As appropriate, the specialist should identify (provide examples of) the types of employment that would be inconsistent with the Veteran's service-connected disabilities (in light of his education and work experiences) and any type of employment that would remain feasible despite the service-connected disabilities.  If a VHA Vocational Rehabilitation Specialist is not available at the Veteran's local VA facility, this finding must be EXPRESSLY noted in the record.  Only if a VHA Vocational Rehabilitation Specialist is not available should the Veteran be scheduled for an examination for another appropriate medical professional to address the issues listed.  

5.  Following any additional indicated development, the  AOJ should review the claims file and readjudicate the Veteran's TDIU claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

